TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00617-CV


                              In re Ragina Christine Thompson




                  ORIGINAL PROCEEDING FROM TRAVIS COUNTY


                           MEMORANDUM OPINION


              Relator Ragina Christine Thompson has filed a petition for writ of mandamus

complaining of the trial court’s temporary orders related to child custody, visitation, and child

support. Having reviewed the record and relator’s arguments, we deny the petition for writ of

mandamus. See Tex. R. App. P. 52.8(a).



                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Baker and Triana

Filed: March 11, 2020